DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s claims filed on October 18, 2021 have been entered. Claims 1, 4-7, 9, 12-15, 17, 20-23, and 25-29 are still pending in this application with claims 1, 9, and 17 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-7, 9, 12-15, 17, 20-23, and 25-29 have been considered but are not persuasive
Regarding claim 1, 9, and 17, Applicant argues:
“The claimed invention is directed to determining and recommending routing rules that select ‘agents of a plurality of agents to handle calls associated with the customer category’. The agents can be, for example, distributed across multiple call centers. The rules are recommended and, if approved, applied for routing calls to agents. The claimed invention results in a very flexible and accurate mechanism for routing calls to agents, regardless of the call center of the agents. 
In contrast, the disclosure of Zhakov relates to rules are for evaluating and distributing contracts to various call centers. In other words, Zhakov is directed to rating and selecting call centers, not agents” (Remarks, page 7).

In response, Examiner respectfully disagrees. Zhakov relates to recommendation of routing rules for contact center use (see abstract, para 0023). Zhakov, in one 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 9, 12, 14-15, 17, 20, 22-23, and 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhakov, Vvacheslav  (US Pub 2014/0140494).
Regarding claim 1, Zhakov discloses a method comprising:
receiving one or more customer categories for a contact center by a computing device (para 0068-0070 – different business divisions such as “credit card division, mortgage division, personal accounts division”; para 0042);
determining a sector associated with an entity utilizing the contact center; for each customer category of the one or more customer categories (see para 0042 – 
determining a rule, based on the customer category and the determined sector, for selecting agents of a plurality of agents to handle calls associated with the customer category by the computing device (para 0040-0041; para 0053);
recommending the determined rule for the customer category (para 0040-0041; para 0062); receiving an instruction to use the determined rule for the customer category in response to the recommending the determined rule (para 0062-0063); and
associating the determined rule with the customer category, by a  computing device, in response to the receiving and instruction (para 0040-0041; 0012; para 0063).
Regarding claim 4, Zhakov discloses further comprising: receiving a call;
determining a customer category associated with the call;
selecting an agent of the plurality of agents to handle the call using the rule associated with the customer category; and routing the call to the selected agent (para 0068-0070 – different business divisions such as “credit card division, mortgage division, personal accounts division”; para 0042; para 0053; also see para 0068, 0071).
Regarding claim 6, Zhakov discloses wherein determining the rule for selecting agents of a plurality of agents to handle calls associated with the customer category comprises: retrieving historical performance data associated with the customer category; and determining the rule based on the retrieved historical performance data (para 0057-0062).
Regarding claim 7, Zhakov discloses wherein the rule comprises a plurality of attributes (para 0022 - agent skills assignment information; para 0040).

Regarding claims 12 and 20, see rejection of claim 4.
Regarding claims 14 and 22, see rejection of claim 6.
Regarding claims 15 and 23, see rejection of claim 7.
Regarding claim 25, Zhakov discloses further comprising instructions whereby determining the sector associated with the entity utilizing the contact center is based at least in part on information pertaining to the entity being serviced by the contact center. (para 0042 – “templates may together span a multitude of industry verticals for which a contact center may be desired (e.g. finance, retail, medical, etc.). As the administrator picks and chooses the desired template(s) and provides values for the parameters identified by the template(s)”;).
Regarding claim 26, Zhakov discloses further comprising instructions whereby the entity is one from among a plurality of entities utilizing the contact center (para 0022 - multi-tenant contact center operation; para 0040).
Regarding claim 27, Zhakov discloses wherein the contact center is distributed over a plurality of locations and at least one of the agents is remote from the contact center (para 0029-0030 – call in a remote computing environment 24 and also see fig. 1).
Regarding claims 28 and 29, see rejection of claim 27.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhakov, Vvacheslav (US Pub 2014/0140494) in view of Sharpe et al. (US Pub 2007/0160188).
Regarding claim 5, Zhakov discloses Zhakov discloses further comprising: receiving a call; determining a customer category associated with the call (para 0068-0070).
Zhakov does not disclose wherein the customer category is determined based one or more of a language spoken by a customer associated with the call, a country associated with the customer, and a priority associated with the customer.
Sharpe discloses wherein the customer category is determined based one or more of a language spoken by a customer associated with the call, a country associated with the customer, and a priority associated with the customer (see abstract)
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Zhakov with the teachings of Sharpe in order to select a agent who speaks the same language to improve customer service (Sharpe, see abstract, para 0036).
Regarding claims 13 and 21, see rejection of claim 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652